Citation Nr: 0820345	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to April 16, 
2004, and a rating in excess of 70 percent from April 16, 
2004, forward.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-concussion headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1951 to 
September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  For combat service in Korea, the 
veteran was awarded the Purple Heart Medal.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to April 16, 2004, the veteran's PTSD is not 
manifested by suicidal ideation; obsessional rituals; 
impaired speech; near-continuous panic; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; impaired thought processes or 
communication; delusions or hallucinations; inappropriate 
behavior; severe impairment in the ability to establish or 
maintain relationships; or severe impairment in the ability 
to obtain or retain employment.

2.  From April 16, 2004, forward, the evidence of record does 
not demonstrate that the veteran is or has been totally 
impaired by post-traumatic stress disorder.

3.  The veteran has not been diagnosed with migraines or 
multi-infarct dementia.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent, prior to April 16, 2004, and a rating in excess of 
70 percent, from April 16, 2004, forward, for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (1995; 2007).  

2.  The criteria for an initial rating in excess of 10 
percent for post-concussion headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 8045-9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluations following the grant of service connection 
for the disabilities listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
July 1996 decision (which the Board notes predated the notice 
requirement), the Court has held that were the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, No. 05-876 (Vet. App. May 19, 2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).).  The Federal Circuit 
has also held that once the underlying service connection 
claim is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in August 2003 and March 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims for increased initial 
ratings, to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the claims were 
subsequently readjudicated.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as providing VA examinations.  
Consequently, the Board finds that the claims are ready for 
adjudication.  

Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

PTSD

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in a July 1996 decision, 
based on in-service combat experience and a diagnosis of 
PTSD.  An initial rating of 50 percent was subsequently 
assigned.  See January 2002 rating decision.  This rating was 
later increased to 70 percent, effective April 16, 2004, 
based on evidence of worsened symptomatology.  See November 
2006 rating decision.  

The veteran's PTSD is currently rated under Diagnostic Code 
(DC) 9411.  During the pendency of this appeal, the rating 
criteria for evaluating mental disorders were amended 
(effective November 7, 1996).  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's PTSD.  VA's Office of General 
Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.

Prior to April 16, 2004

The evidence indicates that the veteran's PTSD was manifested 
by flashbacks, nightmares, disturbed sleep, hypervigilance, 
survivor's guilt, social isolation, intimacy issues, 
irritability, and difficulties with co-workers due to his 
anxiety, irritability, and mistrust of people and authority.  
January and April 2003 VA treatment records also report that 
the veteran had an impaired tolerance for stress.  

The evidence also generally reports that the veteran was 
well-groomed and fully oriented with appropriate affect, good 
memory, good concentration and focus, normal speech, intact 
judgment, and good insight, and the records consistently note 
that there was no evidence of psychosis, a thought disorder, 
hallucination, suicidal ideation, or homicidal ideation.  The 
evidence also indicates that the veteran was married during 
this time, albeit with marital difficulties (which the 
records indicate are not solely due to the veteran's PTSD 
symptomatology), that he maintained "fairly" close 
relationships with his three children and that he had a 
"very successful" career before retiring in July 2003.  
See, e.g, July 1998 Form 9; March 2003 VA treatment record.  
Records dating prior to the veteran's retirement indicate 
that he had some friends and that he socialized with his co-
workers occasionally, participating in a monthly card game 
and occasional fishing trip.  See, e.g., July 1998 Form 9.  
Post-retirement records report the veteran's history of a 
worsening in his marital relationship, though the veteran 
remained married, and increased social isolation, though the 
evidence indicates that the veteran "stayed busy" by 
volunteering with the Sheriff Reserve, visiting former co-
workers, exercising, and doing chores around the house.  See, 
e.g., October and November 2003 VA treatment records.  

The veteran's PTSD was characterized as "mild" in June 1996 
and "moderate" in October and November 2003, and the 
records indicate that the assigned Global Assessment of 
Functioning (GAF) scores hovered at 50/51.  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  A score 
of 41 to 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

Prior to April 16, 2004, the veteran's PTSD is rated at 50 
percent.  Under the "old" diagnostic criteria, a 70 percent 
rating was provided for severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Based on the evidence of 
record, a 70 percent rating is not warranted under the 
"old" criteria.  Although the veteran has reported that he 
had interpersonal conflicts at work that led, in part, to his 
retirement, (See, e.g., May 2008 hearing transcript), the 
evidence does not indicate that the veteran had "severe 
impairment" in his ability to obtain or retain employment.  
Rather, the evidence indicates that the veteran maintained 
employment "successfully" until retiring in July 2003 and 
that he maintained volunteer employment subsequent to 
retiring.  The records also do not suggest that the veteran 
was severely impaired in his ability to maintain 
relationships; instead, the evidence indicates that the 
veteran had "fairly close" relationships with his children 
and social relationships with some co-workers and friends.  
Additionally, although the veteran's relationship with his 
wife was strained, they remained married, and the evidence 
indicates that the marital strain was not solely due to the 
veteran's PTSD symptoms.  In sum, the evidence as a whole 
does not indicate that the veteran had "severe" impairment 
of his social or occupational functioning.  

A higher rating is also not available under the "new" 
diagnostic criteria.  The "new" diagnostic criteria provide 
a 70 percent rating for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

The veteran's symptomatology does not approximate the 
criteria for a rating in excess of 50 percent under the 
"new" criteria.  The evidence of record does not indicate 
that the veteran has obsessional ritual or near-continuous 
panic; the treatment records generally report full 
orientation and negative findings and histories as to 
impaired speech, judgment, insight, impulse control, thought 
processes, hallucinations, and suicidal or homicidal 
ideation; and the veteran is consistently reported to be 
well-groomed.  Although the evidence does indicate that the 
veteran had an impaired tolerance for stress and problems 
with interpersonal relationships, the evidence indicates that 
the veteran is able to maintain relationships with his 
children and former co-workers, that the veteran had a 
successful career, and that the veteran is able to continue 
volunteering with the Sheriff Reserve post-retirement.  

The Board finds that the evidence does not warrant a higher 
rating under the "old" or "new" criteria.  The Board notes 
that the records indicate that the veteran has some social 
and occupational impairment and that the record includes GAF 
scores that correspond to "severe" PTSD.  The records which 
report these "severe" scores also report the examiner's 
assessment of "moderate" PTSD, however, and the Board notes 
that GAF scores, like an examiner's assessment of the 
severity of the condition, must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned  See 38 C.F.R. § 
4.126(a).  In this case, the evidence does not approximate 
the disability picture created by the higher rating; 
consequently, a higher rating must be denied.  

Effective April 16, 2004

Effective April 16, 2004, the veteran's PTSD is rated at 70 
percent.  The "new" DC 9411 provides a 100 percent rating 
for total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
"old" DC 9411 provides a 100 percent rating for when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has total incapacitating 
psychoneurotic symptoms bordering of gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and the 
veteran is demonstrably unable to obtain or retain 
employment.  

VA treatment records dating during this period generally 
indicate findings that the veteran was well-groomed with full 
orientation, normal thought processes, normal psychomotor 
activity, intact concentration, normal speech, and, at most, 
mildly impaired memory.  The records also generally report 
negative findings as to paranoid ideation, psychoses, 
suicidal intent or plan, and delusion and the veteran's 
negative histories as to homicidal ideation and 
hallucination.  But see May 2004 VA treatment record 
(veteran's spouse reported that veteran had delusional 
thoughts).  Insight and judgment are also generally reported 
to be intact, and although, beginning in July 2005, the 
record includes increased findings of poor judgment and 
insight, the records indicate that the deterioration is 
secondary to Alzheimer's type dementia, rather than PTSD.  
The Board notes that July 2004 and December 2005 VA medical 
records indicate that the veteran had hobbies that promoted 
feelings of comfort, had a strong support system, and was 
cognitively, emotionally, and/or physically willing and/or 
able to work, and the evidence indicates that the veteran 
volunteered with the Sheriff Reserve until January 2005, when 
it became "too much for him to safely participate."  See 
January 2005 VA treatment record.  Finally, the records note 
that the veteran has maintained relationships with his 
children and that he is still married, though somewhat 
estranged from his wife.  

The Board notes that an August 2005 VA treatment records 
reports the veteran's caregiver's history that the veteran 
was verbally abusing her and was refusing to go to the 
hospital.  This is the only reported incident of this nature, 
however, and the treatment record indicates that the 
veteran's behavior was secondary to not taking his medication 
and that the situation resolved after the veteran took his 
medication.  The Board also notes that records indicate 
findings of cognitive impairment and, beginning in March 
2006, a need for or supervision when doing basic activities 
of daily living.  See March 2006 VA treatment record.  These 
findings are attributed to Alzheimer's type dementia, rather 
than PTSD, however, so they cannot be a basis for an 
increased rating.  

A VA examination was conducted in August 2006 to determine 
the severity of the veteran's PTSD.  The examination record 
reports that the veteran was clean and causally dressed with 
unremarkable psychomotor activity, thought content, thought 
process, and speech, and the examiner noted that the veteran 
was oriented to time, place, and person.  Attention was 
intact; there was no evidence of delusion; and the examiner 
reported that the veteran understood the outcome of his 
behavior, had fair impulse control, was able to maintain 
minimum personal hygiene, and had no problem performing the 
activities of daily living.  The veteran denied a history of 
homicidal thoughts, violence/assaultiveness, and 
hallucinations, and the examiner stated that there was no 
inappropriate or obsessive/ritualistic behavior.  The veteran 
did report having panic attacks two to three times a week, 
and he stated that he had passive suicidal thoughts with no 
plan or intent.  Additionally, remote and recent memory were 
mildly impaired and immediate memory was normal.  The 
examiner diagnosed the veteran with PTSD and opined that the 
veteran did not have total occupational and social impairment 
due to PTSD.  The examiner believed that there were some 
deficiencies in judgment, thinking, family relations, work, 
and mood, however.  

The evidence of records does not indicate that the veteran's 
PTSD results in total impairment, as defined by the "old" 
or "new" diagnostic criteria.  The records contain no 
findings of total impairment and the reported symptoms do not 
approximate the disability picture created by the higher 
rating.  There is no evidence of gross impairment in thought 
processes or speech, total isolation, loss of contact with 
reality, or grossly inappropriate behavior, or that he poses 
a persistent risk of hurting himself or others.  
Additionally, the Board notes that the reported GAF scores, 
which range from 30 to 60 with the majority in the 40s, 
indicate findings of less than total impairment.  Finally, 
although the evidence includes some findings/histories of 
inability to perform activities of daily living (See March 
2006 VA treatment record), delusions, and hallucinations, 
these findings/histories are attributed to the veteran's 
dementia, rather than PTSD.  Based on the foregoing, the 
Board finds that the disability pictures contemplated by the 
100 ratings are not met; consequently, a higher rating is not 
warranted.  

Headaches

For historical purposes, it is noted that service connection 
was established for concussion with headaches by the RO in a 
July 1996 decision, based on evidence of in-service exposure 
to an explosion, the veteran's history of concussion, and 
corroborative lay statements.  A 10 percent disability 
evaluation was assigned under DC 8045-9304 for residuals of 
head trauma.  The Board notes that subsequent records report 
the veteran's negative history as to concussion.  Although 
the July 1996 rating decision specified the service connected 
disability as "concussion with headaches," the evidence 
indicates that service connection was truly established for 
headaches as secondary to the head trauma sustained from his 
proximity to a mortar explosion.  Consequently, the existence 
(or nonexistence) of a concussion does not affect the 
classification of the issue under DC 8045-9304.

Under DC 8045-9304, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma, and ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045.

A March 1996 VA treatment record reports the veteran's 
history of occasional headaches.  A June 1996 VA examination 
record reports the veteran's history of headaches since 
discharge from service.  The veteran indicated that the 
headaches started at the back of the neck and radiated to the 
front and occurred mostly during stress.  

A September 2001 VA examination record reports the veteran's 
history of headaches that were "holocephalic, but more 
concentrated bi-frontally."  The veteran indicated that the 
headaches seemed to be precipitated by either nightmares, 
stress at work, or emotional upsetting and that they varied 
in length from as short as two hours to as long as three 
days.  The veteran also estimated that no more than seven to 
ten days passed between headache episodes.  The veteran 
denied any associated visual symptomatology or vomiting, 
though he stated that they "maybe [were] associated with 
nausea."  Examination indicated normal mental status and 
normal cranial nerve functioning.  The examiner diagnosed the 
veteran with chronic tension headaches without disorder of 
pericranial muscles.

A February 2005 VA treatment record reports the veteran's 
history that his headaches "have returned."  The veteran 
reported that they were "real bad ones," that started in 
the front.  A July 2005 VA treatment record reports the 
veteran's history of a "slight headache."  An April 2006 VA 
treatment record reports the veteran's history of having 
headaches at night, which where helped by Tylenol.  An August 
2006 VA examination record reports the veteran's history of 
headaches at the bilateral retroorbital areas, frontal, 
bilatemporal, and occipital, with an approximate severity of 
8/10.  The veteran stated that he got headaches when he got 
tense, was under stress, or had nightmares, and that light 
bothered him.  The veteran reported that he had headaches on 
a weekly basis and that most attacks were prostrating and 
lasted hours.  Examination was normal, and the examiner noted 
that the headaches were not migraines.  A computerized 
tomography (CT) scan indicated mild chronic small-vessel 
ischemic disease with no acute intracranial pathology.  The 
examiner opined that the headaches had a severe effect on 
exercise and sports, a moderate effect on recreation, a mild 
effect on chores and shopping, and no effect on feeding, 
bathing, dressing, toileting, and grooming.  

The veteran's disability does not warrant a higher evaluation 
under DC 8045-9304.  Although the records indicate the 
veteran has been diagnosed with dementia, the diagnosis has 
been characterized as Alzheimer's rather than multi-infarct 
dementia; there is no competent evidence of multi-infarct 
dementia.  As stated above, a higher rating is only available 
under DC 8045 if there is evidence of multi infarct dementia; 
consequently, an increased rating under DC 8045 must be 
denied

Additionally, a rating in excess of 10 percent is not 
warranted under DC 8100, which rates migraines.  Under DC 
8100, a 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The veteran has never been 
diagnosed with migraines, however, and the VA examination 
records report negative findings as to migraines.  
Furthermore, there is insufficient evidence that the 
veteran's headaches result in monthly prostrating attacks.  
Although the veteran has reported having weekly prostrating 
attacks, the records do not report specific treatment for 
headaches, the evidence indicates that the headaches were 
improved by non-prescription Tylenol, and there is no finding 
of focal neurological symptoms; there is no objective 
evidence of monthly prostrating headaches.  Consequently, a 
rating in excess of 10 percent for headaches is denied.  




ORDER

A rating in excess of 50 percent prior to April 16, 2004, and 
a rating in excess of 70 percent, from April 16, 2004, 
forward, for PTSD is denied.  

A rating in excess of 10 percent for post-concussion 
headaches is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


